DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5, 9, 16-19, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being disclosed Velic et al US 2017/0304732(Velic).

Regarding claim1, Velic discloses  a training data image capture system comprising: a support surface ([0013], training system) a camera mounted proximate the support surface and positioned to image an object on the support surface ([0013], training system comprising an image acquisition station comprising image capturing device); at least one light directed toward the support surface([0013], the station further comprising one or more light source); and a computer programmed to vary lighting conditions from the at least one light and to record a plurality of images from the camera at a plurality of lighting conditions from the at least one light, wherein the plurality of lighting conditions includes a plurality of lighting intensity( [0013-0014], the station includes an illumination controller adapted to change the illumination of the object such as intensity, [0017]).

Regarding claim2, Velic discloses the system of claim 1 wherein the computer is further programmed to cause relative movement between the camera and the support surface between the plurality of images ([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157])

	Regarding claim3, Velic discloses the system of claim 2 wherein the computer is further programmed to cause the support surface to rotate relative to the camera ([0013], [0017], [0156-0157], plate holding the object is a ratable plate).

	Regarding claim4, Velic discloses the system of claim 2 wherein the computer is further programmed to cause the camera to move along an arc relative to the support surface and to record at least one of the plurality of images at each of a plurality of positions of the camera along the arc ([0013], camera movably attached).

Regarding claim5, Velic discloses the system of claim 4 wherein the computer is further programmed to cause the support surface to rotate relative to the camera and to record at least one of the plurality of images at each of a plurality of rotational positions of the support surface ([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157])

Regarding claim9, Velic discloses the system of claim 1 further including a machine learning model trained based upon the plurality of images ([0019], the training database comprises the plurality of different variants of images of the object with accompanying information for supervised learning, [0025]).
Claim16 is rejected for similar reason as discussed in claim1 above.
Claim17 is rejected for similar reason as discussed in claim3 above.
Claim18 is rejected for similar reason as discussed in claim4 above.
Claim19 is rejected for similar reason as discussed in claim5 above.
Regarding claim24, Velic discloses the system of claim 1 wherein at least one of the plurality of lighting conditions includes glare ([0013], [0157]).

Regarding claim25, Velic discloses the system of claim 24 wherein at least one of the plurality of lighting conditions includes shadow ([0013], [0157]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim6 is rejected under 35 U.S.C. 103 as being unpatentable over Velic as applied to claims 1- 5, 9, 16-19, 24-25 above, and further in view of Petrov et al US 2002/0050988 (hereinafter Petrov).

Regarding claim6, Velic teaches all the limitations of claim5 above but does not teach and Petrov teaches the system further including a backlight behind the support surface, wherein the support surface is translucent (see fig. 1 lighting devices 22 set behind screen 16 , [0106]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a backlight behind a screen as in Petrov in order to reduce the level of error in the 3D object modeling procedure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Velic in view of Petrov as applied to claim6 above, and further in view of Dallas et al Us 10,248,981 (hereinafter Dallas).

Regarding claim7,  Velic in view of Petrov teaches all the limitations of claim6 above but does not teach and Dallas teaches the at least one light is a plurality of lights and wherein the computer is programmed to control the plurality of lights to vary the plurality of lights independently and to different intensities for each of the plurality of images (Cln5 line 47-50, Cln9 line8-16, controller can cause various lighting elements to illuminate with various intensities, Cln11, line55-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the intensities of the lighting device as in Dallas to provide a desired amount of lighting from a desired direction to capture the images. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Velic in view as applied to claim1-5, 9, 16-19, 24-25 above, and further in view of Dallas et al Us 10,248,981 (hereinafter Dallas).

Claim21 is rejected for similar reason as discussed in claim7 above.

Regarding claim22, Velic in view of Dallas teaches the system of claim 21 wherein at least one of the plurality of lights provides softer lighting that at least one other of the plurality of lights(Dallas:Cln5 line 47-50, Cln9 line8-16, controller can cause various lighting elements to illuminate with various intensities, Cln11, line55-60).
The motivation for combining the prior arts discussed in claim7 above.

Regarding claim23, Velic teaches the system of claim 21 further including a machine learning model trained based upon the plurality of images ([0019], the training database comprises the plurality of different variants of images of the object with accompanying information for supervised learning, [0025]).
Claim8 is rejected under 35 U.S.C. 103 as being unpatentable over Velic as applied to claims 1- 5, 9, 16-19, 24-25 above, and further in view of Sheffield et al US 2019/0122422 (hereinafter Sheffield).

Regarding claim8, Velic teaches all the limitations of claim4 above but does not teach and Sheffield teaches wherein the camera is movable at least 90 degrees on the arc relative to the support surface ([0024], camera array extending approximately 120-degree around the turntable, [0040]).
It should have been obvious to a having ordinary skill in the art before the effective filing date of the claimed invention to movable attach a camera to extend approximately 120-dgree around the turntable as in Sheffield in order to capture image of the object in wide range of angles.
Claims 10-14, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Ueta et al US 2021/0264210(hereinafter Ueta) in view of Velic.

Regarding claim10, Ueta teaches a method for creating training data including: a) capturing a plurality of images of case of beverage containers at a plurality of angles([0049], learning(training) data collection system captures images of the recognition target([0057], recognition target is beverage container) from different direction) but does not teach and Velic teaches capturing the plurality of images of the case of beverage containers under a plurality of different lighting conditions([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use machine learning model trained as in Ueta  because it would allow the system to identify and classify objects accurately.

Regarding claim11, Ueta teaches the method of claim 10 further including the step of c) training a machine learning model based upon the plurality of images ([0049], learning(training) data collection system captures images of the recognition target ([0057], recognition target is beverage container) from different direction, [0006],).

Regarding claim12, Ueta teaches the method of claim 11 wherein said step a) further includes the step of providing relative motion between a camera and the case of beverage containers([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).

Regarding claim13, Ueta in view of Velic teaches the method of claim10 wherein said steps a) and b are automatically performed by a computer (Ueta:[0063], computer having a processor configured to execute the training data collection operation; Velic:[0056]).
The motivation for combining the prior arts discussed in claim10 above.

Regarding claim14, Ueta in view of Velic teaches the method of claim13 wherein the computer causes relative motion between camera and the case of beverage contains during said step a) and causes camera to capture the plurality of images in said step a) (Ueta:[0063], computer having a processor configured to execute the training data collection operation; Velic:[0056]).
Claim26 is rejected for similar reason as discussed in claim11 above.

Regarding claim27, Ueta in view of Velic teaches the method of claim 26 wherein step b) includes varying lighting intensity of each of a plurality of lights differently for each of the plurality of images (Velic:[0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).
The motivation for combining the prior arts discussed in claim10 above.

Regarding claim28, Ueta in view of Velic teaches the method of claim27 wherein at least one of the plurality of light condition includes glare([0013], [0157]).
The motivation for combining the prior arts discussed in claim10 above.

Claim29 is rejected for similar reason as described in claim11 above.

Claim15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta in view of Velic  as applied to claims 10-11, 26-27, 29 above, and further in view of Dallas et al Us 10,248,981 (hereinafter Dallas).

Regarding claim15, Uefa in view of Velic teaches all the limitations of claim14 above but does not teach and Dallas teaches a computer causes at least one light to illuminate the object at a variety of intensities and causes the camera to capture the plurality of images at the variety of intensities (Cln5 line 47-50, Cln9 line8-16, controller can cause various lighting elements to illuminate with various intensities, Cln11, line55-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the intensities of the lighting device as in Dallas to provide a desired amount of lighting from a desired direction to capture the images. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta in view of  Velic.

Regarding claim30, Ueta in view of Velic teaches all the limitations of claim12 above but does not teach beverage containers is a cardboard box of cans. However, it will be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture and machine train regarding cardboard box of cans containing beverage to distinguish it from other cardboard box in industrial or commercial business facilities. Therefore, official notice is taken.

Claim31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Velic as applied to claims 1- 5, 9, 16-19, 24-25, and further in view of Ueta.

	Regarding claim31, Velic teaches all the limitations of claim16 above but does not teach and Ueta teaches the plurality of images area of cases of beverage container ([0049], learning(training) data collection system captures images of the recognition target ([0057], recognition target is beverage container) from different direction, [0006]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform image capturing of beverage container as in Ueta such that different beverage container can be recognized with trained machine efficiently.

Regarding claim32, Ueta in view of Velic teaches all the limitations of claim31 above but does not teach beverage containers is a cardboard box of cans. However, it will be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture and machine train regarding cardboard box of cans containing beverage to distinguish it from other cardboard box in industrial or commercial business facilities. Therefore, official notice is taken.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484